Exhibit 151 Farmington Avenue Hartford, Conn.06156 Media Contact: Fred Laberge 860-273-4788 labergear@aetna.com Investor Contact: Jeffrey A. Chaffkin 860-273-7830 chaffkinj@aetna.com News Release AETNA REPORTS FIRST-QUARTER 2008 RESULTS · Operating earnings were $0.92 per share, a 14 percent increase over the prior-year quarter, in line with the Thomson/First Call mean of $0.92 per share · Net income was $0.85 per share, a 5 percent increase over the prior-year quarter · Medical membership increased by 614,000 to 17.5 million · Commercial Medical Benefit Ratio was 79.8 percent · Guidance: Full-year 2008 operating earnings per share projected to be $4.00 HARTFORD, Conn.,April 24, 2008 ―Aetna (NYSE: AET) today announced first-quarter 2008 operating earnings of $0.92 per share, a 14 percent increase over the prior year quarter.The increase in operating earnings per share reflects a 16 percent growth in total revenue, primarily from quarter-over-quarter membership growth and premium rate increases, as well as stable underwriting results.This improvement also reflects the benefit of share repurchases.First-quarter net income was $0.85 per share, an increase of 5 percent over the prior-year quarter.Operating earnings exclude net realized capital losses.(1) Quarterly Financial Results at a Glance Three Months Ended March 31, (Millions, except per share results) 2008 2007 Change Total revenue $7,738.7 $6,700.0 16% Operating earnings(1) 469.6 435.4 8% Net income 431.6 434.6 (1)% Per share results: Operating earnings(1) .92 .81 14% Net income .85 .81 5% Weighted average common shares - diluted 509.1 536.4 Aetna/2 “We are pleased to report very solid first quarter results that saw operating earnings in line with expectations, along with strong revenue growth driven by solid membership gains,” said Ronald A. Williams, chairman and CEO.“We continue to perform and grow in this challenging industry environment. The critical elements of our success have been an experienced team, a sound business strategy rooted in innovation and effectiveness, and the management of health care quality and cost through disciplined focus and execution. “We are winning in the marketplace, as demonstrated by the consistent membership growth we have shown over several quarters while adhering to our disciplined approach to profitability, and exemplified by the recent announcement of our agreement with Bank of America for 2009.Our goal is to make Aetna the preferred company in our industry.” “Our focus remains on executing our strategy to drive profitable growth,” said Joseph M. Zubretsky, executive vice president and CFO. “We demonstrated this in the first quarter in the following ways: strong top-line growth, resulting from solid membership increases and disciplined pricing actions; strong underwriting discipline and medical cost management that led to a Commercial Medical Benefit Ratio of 79.8 percent; and effective management of capital and its accretive deployment. “Given these results, we feel confident in reaffirming our full-year 2008 operating earnings guidance of $4.00 per share,” Zubretsky said. “In addition, we project medical membership growth to be in the range of 850,000 to 900,000 members, a 50,000 member increase over our prior guidance.(2)” Health Care business results Health Care, which provides a full range of insured and self-insured medical, pharmacy, dental and behavioral health products and services, reported: · Operating earnings of $461.6 million for the first quarter of 2008, compared with $422.7 million for the first quarter of 2007.The increase in operating earnings reflects a 20 percent increase in revenue primarily from membership growth, premium rate increases and acquisitions, as well as stable underwriting results and continued general and administrative expense efficiencies. Aetna/3 · Net income of $447.6 million for the first quarter of 2008, compared with $420.4 million for the first quarter of 2007.Net income includes$18.6 million and $5.2 million of realized capital losses in the first quarter of 2008 and 2007, respectively, due to the accounting for certain fixed income investments whichdecreased in market value because of the increase in yields caused by the widening of credit spreads in 2008 and the increase in rates in 2007. · Our Medical Benefit Ratios by product for the first quarter 2008 and 2007 were as follows: 2008 2007 Commercial 79.8 % 79.6 % Medicare 86.0 % 88.0 % Medicaid 92.8 % * Total 81.3 % 80.7 % * Not meaningful.Aetna acquired significant Medicaid membership in July 2007. · First quarter medical membership increased by 614,000 to 17.467 million, pharmacy membership increased by 219,000 to 10.951 million and dental membership increased by 334,000 to 14.166 million. · Total revenues for the first quarter of 2008 increased by 19 percent to $7.1 billion from $6.0 billion for the first quarter of 2007. Group
